UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009. or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-26393 WebMediaBrands Inc. (Exact name of Registrant as specified in its charter) Delaware 06-1542480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 23 Old Kings Highway South
